Citation Nr: 0001828	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  94-25 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a testicular 
disorder.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to service connection for torn ligaments of 
the right wrist.

4.  Entitlement to service connection for scaphoid fracture 
of the left wrist.

5.  Entitlement to service connection for skeletal disorders 
of the head and neck.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to an increased rating for cervical strain, 
currently evaluated as 10 percent disabling.

8.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1983 to January 
1986.  He also had active duty in the Mississippi Army 
National Guard during March to July 1991 and in September and 
October 1992.

In a September 1996 decision, the Board denied entitlement to 
service connection for testicular and prostate disorders.  By 
an Order dated in August 1997, the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veteran's claims, hereinafter referred to as the Court) 
vacated the Board's September 1996 decision and remanded the 
issues numbered one through five above to the Board, for the 
Board to conduct a hearing and to ensure the development and 
adjudication of claims of service connection for neck and 
head injuries in association with the skeletal functions, 
torn ligaments on right wrist, and a scarfoid (sic) fracture 
on left wrist, and for the RO to issue a statement of the 
case addressing all issues raised by the appellant. By a 
letter to the Board received in October 1998, the veteran 
withdrew his request for a hearing before a member of the 
Board.  In a September 1999 statement, he also indicated that 
he did not want a hearing at the RO or before the Board.  The 
Board remanded the case in November 1998 for the RO to 
address the issues raised by the Court's Order.

The veteran has also since November 1998 perfected an appeal 
of the RO's denials of an increased rating for neck strain, 
service connection for PTSD, and entitlement to TDIU.  The 
case has been returned to the Board for appellate action.

The Board notes that the veteran's neuropsychiatric disorder 
has been recently attributed to in-service head trauma which 
the veteran has asserted he sustained during his active 
military service.  The Court's Order referred only to service 
connection for "skeletal functions."  The issue of 
entitlement to service connection for a neuropsychiatric 
disorder secondary to head trauma has not been adjudicated by 
the RO.  Consequently, this issue is referred to the RO for 
appropriate action.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The record contains no competent medical evidence of a 
nexus between the veteran's current complaints of testicular 
pain and swelling and any disease or injury he incurred 
during his active military service.

2.  The record contains no medical evidence that the veteran 
had a prostate disorder during his active military service, 
nor any competent medical evidence or opinion indicating a 
relationship between the post-service diagnoses of 
prostatitis and any in-service disease or injury.

3.  The record contains no competent medical evidence that 
the veteran has a current right wrist disability, no evidence 
that he incurred a disease or injury of the right wrist 
during his active service, and no competent medical evidence 
of a nexus between any current disability and any in-service 
disease or injury.

4.  The record contains no competent medical evidence of a 
link between a current left wrist disability and any in-
service disease or injury, nor any medical evidence that the 
veteran incurred any disease or injury affecting his left 
wrist during his active military service.

5.  The record does not contain competent evidence of a nexus 
between any current skeletal disability of the head or neck 
and injury or disease during the veteran's active service. 

6.  The record contains a diagnosis of PTSD based upon the 
veteran's report of in-service, noncombat stressors.

7.  The service-connected neck strain, which is the sole 
service-connected disability, is manifested by not more than 
slight limitation of motion of the cervical segment of the 
spine.  

8.  The veteran's service-connected disability from neck 
strain alone does not render him unable to secure or follow a 
substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
testicular disorder is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of entitlement to service connection for a 
prostate disorder is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The claim of entitlement to service connection for torn 
ligaments of the right wrist is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

4.  The claim of entitlement to service connection for 
residuals of fracture of the scaphoid of the left wrist is 
not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

5.  The claim of entitlement to service connection for 
skeletal disorders of the head and neck is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

6.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

7.  The criteria for a rating in excess of 10 percent for 
neck strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Code 5290 (1999).

8.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  With chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
disorders of the testicles, prostate, and left and right 
wrist, and skeletal disorders of the head and neck are not 
well grounded.  Although the RO did not specifically state 
that it denied the veteran's claim of entitlement to service 
connection for disorders of the testicles and prostate on the 
basis that they were not well grounded, the Board concludes 
that this error was not prejudicial to the claimant.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  While the RO denied service 
connection on the merits, the Board concludes that denying 
the claims because they are not well grounded is not 
prejudicial to the appellant, as the appellant's arguments 
concerning the merits of the claims included, at least by 
inference, the argument that sufficient evidence to establish 
well-grounded claims is of record.  Therefore, the Board 
finds that it is not necessary to remand such matters for the 
issuance of a supplemental statement of the case concerning 
whether or not the claims are well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notices of rating decisions, and in the 
statements of the case and supplemental statement of the 
case.  The discussion below informs the veteran of the types 
of evidence lacking, and which he should submit for well-
grounded claims.  Unlike the situation in Robinette, in this 
case the veteran has not advised VA of the existence of any 
particular evidence which, if obtained, would render his 
claim well grounded.

A.  Testicular Disorder

In a July 1993 statement, the veteran asserted that he had a 
disorder of the testicles which was manifested by swelling 
testicles and blood in his urine.  VA outpatient treatment 
records show that the veteran underwent a genitourinary 
examination in March 1993.  His penis, epididymes, and testes 
were normal.  During treatment in June 1993, the veteran gave 
a history of intermittent hematuria associated with 
testitulcar swelling, last occuring in January and February 
of 1993.  On examination, his testes were descended and had 
no lesions.  The reported diagnosis was history of hematuria.

During a VA examination in August 1993, the veteran told the 
examiner that he developed testicular swelling and pain while 
in service in 1984.  He indicated that he also had an episode 
of hematuria in service.  He stated that he still had 
episodes of swelling in his testes lasting from 30 minutes to 
two hours with associated gross hematuria.  He reported that 
he would have hematuria for one voiding and that the next 
time he voided his urine would be clear.  He denied having 
associated dysuria.  He reported voiding with a good stream.  
On examination, both testes were normal in size and 
consistency.  Both epididymides were normal.  There was no 
enlargement of the tail or the head of the epididymis on 
either side.  There was slight subjective tenderness 
bilaterally of the head and the tail.  A urinalysis was 
negative for blood.  The examiner reported an impression of 
testicular discomfort with associated hematuria probably 
secondary to mild recurrent prostatitis.  The veteran was 
seen again for a genitourinary consultation in early October 
1993.  He complained that his testicles swelled and "drew 
back in."  He had discomfort when his bladder was full and 
discomfort with urination.  The examiner noted a positive 
history of nocturia and polydipsia.  Physical examination of 
the testes was normal.  There was some tenderness at the 
internal rings.  The right testes was mildly firm to 
palpation.  The reported impression was bilateral orchalgia 
and urinary frequency.  A bilateral testicular ultrasound 
conducted later in October 1993 was normal.  In February 
1996, the veteran's complaints of testicular pain were 
diagnosed as chronic orchalgia.  During VA treatment in July 
1997, the veteran complained of pain in his rectum and both 
testicles.  An examination revealed an external hemorrhoid 
and palpable knots of the spermatic cord on the right.  There 
were no other testicular masses.  No diagnosis pertinent to a 
testicular disorder was reported.

The veteran's service medical records show that he was 
treated on one occasion for complaints of dizziness after a 
long distance run.  The examiner noted that the veteran was a 
runner who ran about 12 miles per day.  On the preceding day, 
he had run 37 miles.  The veteran gave a history of episodes 
of bright red blood in his urine.  The examiner reported an 
impression of probable mild rhabdomyolysis, anemia, and 
history of hematuria.  When seen several days later, the 
veteran was completely asymptomatic.  He was urinating 
normally.  A physical examination was normal.  The examiner 
noted an impression of iron deficient anemia presumed 
secondary to hemolysis from trauma of long-distance running, 
ferouria, and status post mild rhabdomyolysis, resolved.  
During follow-up treatment in May 1985, the veteran reported 
that he had been running 15 miles per day.  The examiner 
noted an impression of resolved anemia from iron deficiency 
secondary to iron loss in urine secondary to traumatic 
hemolysis.  The report of the veteran's medical examination 
for separation from service does not indicate that he had 
complaints of a genitourinary nature.  An examiner reported 
that the veteran's genitourinary system was clinically 
normal.

The veteran has asserted, at least by implication, that his 
current symptoms are related to the symptoms documented in 
service.  However, the record contains no competent medical 
evidence or opinion that there is any relationship between 
the veteran's in-service complaints of hematuria and the 
veteran's current genitourinary complaints.  In the absence 
of evidence that the veteran has the expertise to render 
opinions about such a relationship, his assertions are 
afforded no probative weight.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board finds that the record contains no competent medical 
evidence of a nexus between the veteran's current complaints 
of testicular pain and swelling and any disease or injury he 
incurred during his active military service.  Therefore, the 
Board concludes that the claim for service connection for a 
disorder of the testicles is not well grounded.


B.  Prostate Disorder

In mid March 1993, the veteran underwent an intravenous 
pyelogram with nephrotomograms.   His kidneys were normal in 
size and shape.  No renal masses were demonstrated.  In June 
1993, the veteran's prostate was described as benign. The 
reported diagnosis was history of hematuria. The veteran 
underwent cystoscopy in August 1993.  His prostate gland was 
A-shaped and mildly obstructing.  The prostate was 
erythematous.  His bladder had mucosal edema.  There were no 
obvious tumors, foreign bodies, or stones.  The post-
operative diagnosis was lower tract obstructive symptoms and 
hematuria.  The veteran's symptoms of rectal and testicular 
pain were diagnosed as prostatitis and hemorrhoid in July 
1997.

The Board has reviewed the entire record and finds no 
indication that the veteran had a prostate disorder during 
his active military service.  Further, the record is devoid 
of any medical evidence or opinion indicating a relationship 
between the recent diagnoses of prostatitis and any in-
service disease or injury.  As the second and third elements 
of the Caluza analysis are not satisfied, the Board concludes 
that the claim of entitlement to service connection for 
prostatitis is not well grounded.

C.  Torn Ligaments of the Right Wrist and Fracture of the 
Left Scaphoid

Service medical records contain no indication that the 
veteran had complaints, diagnoses, or treatment of a left or 
right wrist disorder. At his medical examination for 
separation from service, the veteran's upper extremities were 
clinically normal.  VA medical records dated in April 1994 
show that the veteran injured both wrists in a fall while 
playing basketball.  An X-ray of the right wrist showed a 
lunotriquetral separation.  An X-ray of the left wrist showed 
a fracture of the scaphoid.  The left scaphoid fracture was 
reduced by screw fixation.

During a VA orthopedic examination in January 1999, the 
veteran reported that he had fallen and injured both hands.  
He also stated that he had injured his right wrist in a motor 
vehicle accident in 1984.  He complained that the right wrist 
hurt with certain movements.  He demonstrated a combination 
of flexion and radial deviation.  He complained that his left 
wrist was intermittently painful.  On examination, the right 
wrist had no swelling, deformity, or atrophy.  The wrist had 
80 degrees of flexion, 80 degrees of extension, 20 degrees of 
right radial deviation, and 45 degrees of ulnar deviation.  
X-rays with multiple views of the right wrist revealed no 
evidence of fracture, dislocation, narrowing of the articular 
cartilage, osteophyte formation, or other evidence of 
disease.  There was a 4 x 4 millimeter area of sclerotic bone 
(a bone island) in the lunate which was described as having 
no clinical significance. The reported diagnosis was status 
post sprain of the right wrist without objective evidence 
(physical examination and X-ray) of residual pathology.

Examination of the left wrist revealed several small scars 
from reduction and percutaneous fixation.  There was a small, 
well-healed scar in the palm of the left hand.  The left 
wrist had 45 degrees of flexion, 60 degrees of extension, 10 
degrees of radial deviation, and 45 degrees of ulnar 
deviation.  There was no swelling or deformity.  There was no 
atrophy to indicate limitation in use of the left wrist and 
hand.  An X-ray of the left wrist showed an orthopedic screw 
transfixing the fracture of the left navicular bone.  The 
fracture had completely healed.  The reported diagnosis was 
healed fracture of the left carpal navicular without residual 
disability by objective X-ray examination.

With respect to the veteran's claim for service connection 
for a right wrist disorder, he has presented no evidence 
which satisfies any of the elements of the Caluza analysis.  
There is no medical evidence that he has a current right 
wrist disability.  There is no evidence that he incurred a 
disease or injury of the right wrist during his active 
service, and there is no competent medical evidence of a 
nexus between any current disability and any in-service 
disease or injury.  The Board concludes that the claim for 
service connection for a right wrist disorder is not well 
grounded.

Concerning the claim for service connection for a left wrist 
disorder, the record contains no competent medical evidence 
of a link between a current left wrist disability and any in-
service disease or injury.  Further the record contains no 
medical evidence that the veteran incurred any disease or 
injury affecting his left wrist during his active military 
service.  The second and third elements of the Caluza 
analysis are not satisfied.  The claim for service connection 
for a left wrist disorder is not well grounded.

D.  Skeletal Disorders of the Head and Neck

The Board first notes that service connection is in effect 
for "neck strains".  Moreover, this issue related to the 
Court's Order granting the joint motion for remand, in part 
for consideration of the issue of "service connection for 
skeletal functions".  Thus, the Board will address only 
whether there is a disability involving the skeletal head and 
neck.

Concerning the first element of a well-grounded claim -- 
evidence of current disability as provided by a medical 
diagnosis - the Board notes reports dated in January 1992 and 
February 1999 from a chiropractor, Robert J. Armstrong, D.C.  
Both reports refer to clinical and x-ray examination.  The 
earlier report contains diagnoses that include degenerative 
joint disease and cervical spondylosis (acquired).  The later 
report refers to diagnosis of subluxation and the cervical 
and thoracic spine with severe rotational malposition of C-6 
through T-6 and significant anterior slippage of C-3 through 
C-5.  These reports satisfy the first element for the neck.  
The record does not refer to current skeletal disability of 
the head.

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - the Board 
notes that the service medical records show that the veteran 
was involved in a motor vehicle accident in August 1984.  He 
complained of a sore neck immediately after the accident.  
When examined in an emergency room, he denied sustaining 
trauma to his head.  He had tenderness in the lateral 
posterior neck muscles.  X-rays of the cervical spine were 
negative.  The diagnosis was cervical strain.  A cervical 
collar was prescribed.  The veteran's symptoms of neck 
stiffness and pain gradually resolved with physical therapy 
during the next several months.  However, he had a recurrence 
of neck pain in May 1985 and again in September and October 
1985.  Lateral and oblique X-rays of the cervical spine taken 
in September 1985 were negative.  In October 1985, his 
symptoms were diagnosed as chronic cervical strain.

The veteran was involved in another automobile accident in 
January 1986.  When examined on the day of the accident, his 
complaints were of back pain causing difficulty breathing.  
He reported a momentary loss of consciousness due to hitting 
his head.  On examination, his neck was supple, without 
masses.  The veteran's back was tender between the scapulae.  
An examiner reported a diagnosis of multiple contusions.  
When examined a week after the January 1986 accident, the 
veteran did not have complaints associated with his head or 
neck.  His chief complaint was of back pain.  On examination, 
his spine was tender at the level of the inferior scapulae.  
The reported diagnosis was contusion of the back.  When 
examined two weeks after the accident, the veteran reported 
that he had sustained head and back injuries.  He complained 
of headache, low back pain, and pain in his upper thoracic 
spine.  He showed discomfort with palpation of his skull.  
Physical and neurological examinations were normal aside from 
a finding of papular lesions on the top of the veteran's 
head.  A treatment note contains an impression of 
musculoskeletal pain due to trauma.  During his medical 
examination for separation from service in late January 1986, 
the veteran reported a history of head and neck injury.  An 
examiner reported that the veteran's head, spine, and 
musculoskeletal systems were clinically normal.

Concerning the third element -- evidence of a nexus between 
current disability and injury or disease during service - the 
record does not contain competent medical evidence linking 
any current skeletal disorder of the head or neck to any 
injury or disease during the veteran's active military 
service.  Although Dr. Armstrong, the veteran's chiropractor, 
seems to indicate such a relationship, he also indicates that 
the link was self-reported by the veteran.  The bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because it is 
transcribed into the report of a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  None of the other 
medical records or reports of record, as detailed below, 
attribute any current skeletal disorder of the head or neck 
to an inservice injury.  Consequently, this claim is not well 
grounded.

During a VA examination in July 1986, the veteran reported 
that he injured his neck in an automobile accident in 1984.  
He also reported that in January 1986, the car he was driving 
overturned and he hit his head and had loss of consciousness 
for five minutes.  His current complaints were of head and 
neck pain and neck stiffness.  X-rays of the cervical and 
thoracic spine showed normal vertebral alignment.  
Intervertebral disc spaces were within normal limits.  No 
significant degenerative changes were seen.  The paraspinal 
soft tissues in the thoracic area were unremarkable.  The 
examiner did not report a diagnosis of any abnormality of the 
skeletal aspects of the head or neck.

X-rays of the cervical spine were also normal during VA 
examinations in October 1991, February 1992, and August 1993.

VA outpatient treatment records document the veteran 
complaints of chronic neck pain.  The veteran also complained 
of headache in September 1991.  Generally, the veteran's 
symptoms have been attributed to muscular and soft tissue 
strain rather than a disorder of the skeletal system.

During the January 1999 VA orthopedic examination, the 
veteran told the examiner that he sustained a cerebral 
concussion and neck injury from a motor vehicle accident in 
1984.  He reported that he sustained a second concussion and 
neck injury when he was thrown through a windshield during a 
motor vehicle accident in 1985.  Range of motion findings 
were described as unreliable due to the veteran's lack of 
cooperation.  A neurological examination was normal.  X-rays 
of the cervical spine from four views showed no evidence of 
fracture, dislocation, narrowing of disc spaces, osteophyte 
formation, or other evidence of orthopedic pathology.  The 
pertinent impression was status post sprain, cervical spine, 
without objective evidence of residual pathology by X-ray 
examination.

During a VA neurological examination in January 1999, the 
examiner noted that no cerebral injuries were reported after 
the veteran's in-service automobile accidents.  The injury to 
his head was described as a "nick" injury.  A complete 
neurological examination could not be accomplished because of 
the veteran's restlessness.  However, cranial nerves III 
through XII were unremarkable.  There were no head 
abnormalities.  Head movements caused neck discomfort.  There 
was a rapid, moderately severe tremor of the extended hands 
which was thought to be due to tension, anxiety, or 
hyperactivity.  Motor examination was normal.  Sensory 
examination was normal except for a small area on the palmer 
service of the left wrist in the vicinity of an old scar 
which had lack of sensation to pain and temperature.  
Reflexes in the upper extremities were brisk at 3+ and 
symmetrical.  The examiner reported that the veteran had no 
significant neurologic deficits related to his head or neck 
injury.

In a May 1999 letter, a chiropractor reported the veteran's 
complaints of headache, neck pain, and pain into both hands.  
A foramina compression test was positive.  A central 
distraction test was also positive for foramina compression.  
X-rays were interpreted as showing anterior slippage of the 
of the third, fourth, and fifth cervical vertebrae (C3, C4, 
and C5), and rotational malposition of the C6 through sixth 
thoracic vertebrae (T6).  The reported diagnosis included 
cervical spondylosis, subluxation of the cervical and 
thoracic spine, with severe rotational malposition of C6 
through T6 and significant slippage of C-3 through C-5 
associated with headaches, neck pain, and intermittent 
paresthesia of the brachial plexus.  The chiropractor 
referred to a letter dated in January 1992 in which he 
identified as the "mechanism of onset" of the veteran's 
neck disorder "an accident while in military service'' as 
self-reported by the veteran.

During a VA examination in June 1999, the veteran complained 
of pain in his neck, head, and all over his body.  Passive 
range of motion in his shoulders was normal.  Active range of 
motion was limited due to lack of effort.  Examination of the 
cervical spine revealed no paraspinal tenderness.  Passive 
ranges of motion included 30 degrees of extension, 50 degrees 
of flexion, 20 degrees of left lateral flexion, 30 degrees of 
right lateral flexion, and 50 degrees of left and right 
rotation.  Active range of motion was inconsistent.  Deep 
tendon reflexes were 2+ and symmetrical.  Sensory function 
was intact.  However, the veteran had subjective complaints 
of "dullness" at times in certain areas.  No muscle 
atrophy, weakness, or fasciculations were noted.  There was 
no paraspinal tenderness or tenderness over the trapezius 
muscles.  The impression was chronic pain with history of 
injury to neck.

Magnetic resonance imagings (MRI) of the veteran's cervical 
spine and brain were conducted in August 1999.  Axial views 
of the spinal canal and neural foramina were unremarkable.  
The study was described as within normal limits.  The MRI of 
the brain showed the ventricle system in midline.  There was 
no evidence of intracerebral bleed or midline shift.  There 
were small areas of increased signal in the projection of the 
right parietal lobe and also posterolateral to the posterior 
horn of the right lateral ventricle which were thought to 
represent old focal infarcts.

E.  PTSD

The Court has held that a PTSD claim is well grounded where 
the veteran has "submitted medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability". Patton v. West, 12 Vet. App. 272, 276 
(1999), citing Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997). 

In this case, the January 1999 VA psychiatric examination 
report contains a diagnosis of PTSD, among other diagnoses.  
This diagnosis was based on the veteran's report of stressors 
in service, including three automobile accidents; an incident 
at Fort Irving, California, in November 1985, when the 
veteran was participating in a truck convoy and the lead 
truck went off a cliff and the men inside were killed when 
they encountered a sand storm; and an incident during his 
basic training in 1983, when a soldier with whom the veteran 
was acquainted attempted suicide by jumping from a building.  
This diagnosis, based upon in-service stressors related by 
the veteran and presumed credible for the purpose of a well-
grounded claim, satisfies the elements of a well-grounded 
claim for service connection for PTSD.  As discussed below, 
further development of the evidence is necessary.  

II.  Increased Rating for Neck Strain

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.  The veteran has not advised VA of the existence 
of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

The veteran's in-service neck injury sustained in the August 
1984 automobile accident was diagnosed as cervical strain.  
The associated symptoms persisted and were diagnosed more 
than a year later as chronic cervical strain.  Chronic neck 
pain was noted on the report of the veteran's medical 
examination for separation from service.

The veteran was granted service connection for history of 
neck strains by the RO's May 1987 rating decision.  
Initially, the associated disability was rated zero percent 
disabling utilizing Diagnostic Code 5290.  Under that 
diagnostic code, limitation of motion of the cervical spine 
is rated 10, 20, or 30 percent disabling for slight, 
moderate, or severe limitation, respectively.

The veteran requested a re-evaluation of his service-
connected disability from neck strain in August 1991.  In 
support of his claim, he submitted a report from a 
chiropractor dated in January 1992.  The chiropractor 
reported that the mechanism of onset of the veteran's 
cervical and thoracic spine disorders was an accident while 
the veteran was in military service.  His findings included 
spondylosis, osteoarthritis, limitation of cervical motion, 
and slight vertebral rotation.

The veteran underwent a VA orthopedic examination in February 
1992.  He told the examiner that he sustained a "whiplash" 
injury in a 1984 motor vehicle accident.  He was given a neck 
brace and underwent physical therapy.  He reported that his 
neck pain continued and was not relieved by medication.  On 
examination, the veteran had the following ranges of motion 
in his neck; 30 degrees of flexion; 30 degrees of extension; 
40 degrees of right rotation; 45 degrees of left rotation; 30 
degrees of right deviation; 40 degrees of left deviation.  
With each of such movements he complained of pain in the 
strap muscles of the neck on the opposite side.  He had full 
range of motion in his shoulders, forearms, and hands.  The 
examiner could not objectively identify any sensory or motor 
deficit.  X-rays of the cervical spine showed satisfactory 
alignment, normal intervertebral disc spaces and normal-sized 
neural foramen.  No significant degenerative changes were 
demonstrated.  The reported diagnosis was history of cervical 
strain with persisting subjective features and moderate 
impairment of the cervical motion which was at least partly a 
matter of tension and/or voluntary resistance.

In a May 1992 rating decision, the RO increased the rating 
for neck strain to 10 percent, effective from the date of the 
veteran's August 1991 claim.  The 10 percent rating has 
remained in effect since that time.

The veteran had similar complaints concerning his neck during 
a VA examination in August 1993.  He described neck pain and 
radiating pain into the trapezial region bilaterally as well 
as into the inner scapular region.  Range of motion 
examination showed right and left lateral turning of 80 
degrees.  Flexion was 50 degrees and extension was 30 
degrees.  The veteran had increased pain on extremes of 
motion.  There was bilateral paracervical tenderness.  On 
neurological examination, reflexes and sensation were intact.  
Strength was within normal limits.

VA outpatient treatment records document that the veteran 
continued to have complaints of and receive treatment for 
neck pain.  During the January 1999 VA orthopedic 
examination, he complained of intermittent pain on both sides 
of his neck.  He reported that occasionally, the pain 
radiated down to both hands.  On examination, the veteran 
held his head in a normal way.  The following ranges of 
motion in the neck were reported:  flexion, 50 degrees; 
extension, 40 degrees; left rotation, 30 degrees; right 
rotation, 30 degrees; left lateral bending, 10 degrees; right 
lateral bending, 20 degrees.  However, the examiner reported 
that the range of motion findings were not reliable, as the 
veteran was not fully cooperative in the examination.  X-rays 
of the cervical spine showed the vertebral bodies intact and 
in good alignment.  Paracervical soft tissue appeared 
unremarkable.  The examining physician reported an impression 
of status post sprain of the cervical spine without objective 
evidence of residual pathology by X-ray examination.

During the June 1999 VA orthopedic examination, the veteran's 
complaints were described as inconsistent.  The examiner 
reported that the veteran was uncooperative during the 
examination.  On examination, he did not appear to be in any 
acute distress.  He walked with a normal gait pattern.  He 
sat in a chair without apparent discomfort.  He was able to 
get on and off of the examination table without discomfort.  
Active range of motion in his shoulders was limited mainly 
due to lack of effort.  However, passive range of motion was 
normal.  During passive range of motion of his shoulders, the 
veteran was complaining of pain in his feet.  No paraspinal 
tenderness was noted.  Passive range of motion of the neck 
was 50 degrees of flexion, 20 degrees of left lateral 
flexion, 30 degrees of right lateral flexion, and 50 degrees 
of left and right rotation.  Active range of motion was 
totally inconsistent.  However, during routine movements and 
activities in the examination room, there did not seem to be 
any limitation of range of motion in the neck.  The veteran's 
performance of range of motion and other examination 
exercises was inconsistent throughout the examination.  A 
neurological examination did not conclusively demonstrate an 
abnormality.  Reflexes and sensory function were intact.  
There were no motor deficits.  There was no paraspinal or 
trapezius muscle tenderness.  According to the examiner, X-
rays and physical examination were not suggestive of any 
obvious pathology.  The reported impression was chronic pain 
with a history of injury to the neck.  The examiner 
recommended an MRI study.  In August 1999, an MRI of the neck 
was within normal limits.

The Board has reviewed the entire record.  The medical 
evidence contained therein indicates that the veteran's 
symptoms associated with his service-connected neck strain 
have been thoroughly evaluated from a clinical standpoint.  
Other than the findings reported by the veteran's 
chiropractor in 1992 and 1999, the record contains no 
objective findings of pathology to account for the veteran's 
subjective complaints of neck pain.  Reliable clinical 
findings do not show more than slight limitation of motion of 
the cervical spine.  Therefore, the Board concludes that the 
criteria for a schedular rating in excess of 10 percent under 
Diagnostic Code 5290 have not been met.

The Board has considered the findings reported by a 
chiropractor in January 1992 and May 1999.  The 
chiropractor's interpretation of X-rays is inconsistent with 
the clinical findings, X-rays, and recent MRI study of the 
veteran's neck.  The overwhelming preponderance of the 
evidence indicates that there is no identifiable neck 
pathology to explain the veteran's subjective complaints of 
neck pain.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The original injuries has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet. App 202 (1999).  In this regard, the Board 
notes that findings during VA examinations have consistently 
showed no motor deficits.  Further, the veteran's complaints 
of neck pain have not been objectively verified on a clinical 
basis.  No muscle atrophy, weakness, tenderness, or soft 
tissue pathology has been identified.  There are no clinical 
findings which would verify any complaints of excess 
fatigability, incoordination, painful motion, or more than 
slight limitation of motion due to pain.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  Absent clinical findings of more than slight 
limitation of motion in the veteran's cervical spine, his 
service-connected disability from neck strain, as discussed 
above, does not approximate the criteria for the next higher 
schedular rating of 20 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A 10 percent evaluation 
contemplates slight limitation of motion of the cervical 
spine.  Higher rating are provided for moderate and severe 
limitation of motion, but the medical evidence reflects that 
the veteran does not have more than slight limitation of 
motion.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his neck 
strain, nor is it otherwise shown that the service-connected 
neck disorder otherwise so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  There is no evidence that the 
impairment resulting solely from the neck strain warrants 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
neck strain, including the effect of pain on function and 
movement, is adequately compensated by the 10 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.

III.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Clearly, the veteran does no meet the percentage threshold 
for consideration for TDIU.  He has one service-connected 
disability, which is rated 10 percent disabling.  However, he 
may nonetheless be entitled to TDIU based on an 
extraschedular considerations.  The question to be addressed 
is whether there are unusual circumstances, peculiar to this 
veteran, which prevent him from having the usual amount of 
success to be expected in overcoming the handicap of his 
service-connected disability.

In this case, the Board finds no such unusual circumstances.  
The record does not indicate that the veteran has had 
frequent hospitalizations or frequent treatment for his 
service-connected disability, or that such disability 
otherwise markedly interferes with employment.  Recent VA 
examinations have identified no pathology to account for the 
veteran's subjective complaints about his neck.  The veteran 
is a high school graduate and has taken some college level 
courses.  He has post-service work experience as a letter 
carrier for the U.S. Postal service.  Only minimal functional 
impairment has been attributed to his service-connected neck 
strain.  Although the veteran has been described by a VA 
psychiatrist as unemployable, his unemployability has been 
attributed to his nonservice-connected neuropsychiatric 
disorder.

The Board also notes that the veteran has been unemployed 
since his hospitalization in April 1996 for treatment of a 
neuropsychiatric disorder.  However, lack of employment is 
not conclusive evidence of unemployability.  The veteran's 
assertions that his service-connected disability renders him 
unemployable are not supported by the medical evidence.  
Based on the description of the impairment due to the 
service-connected neck disorder, as contained in the medical 
reports, the Board finds that the veteran's service-connected 
disability does not render him unemployable.  The record does 
not reflect any unusual circumstances that place the veteran 
in a different position than other veterans with the same 
disability rating.  Accordingly, the Board concludes that he 
is not entitled to a total rating for compensation based on 
unemployability.



ORDER

Service connection is denied for disorders of the testicles 
and prostate, torn ligaments of the right wrist, fracture 
scaphoid of the left wrist, and skeletal disorders of the 
head and neck.

The claim for entitlement to service connection for PTSD is 
well grounded.  To this extent, the appeal is granted.

An increased rating for neck strain is denied.

A total disability rating based on individual unemployability 
is denied.


REMAND

As discussed above, the veteran has presented a well-grounded 
claim for service connection for PTSD.  The elements required 
to establish service connection for PTSD are 1) a current, 
clear medical diagnosis of PTSD, which is presumed to include 
both the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a causal nexus, 
or link, between the current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

In this case, although the January 1999 VA examination report 
contains a diagnosis of PTSD based on the veteran's report of 
in-service stressors, a medical summary, dated in July 1999, 
by a psychiatrist who had treated the veteran for several 
years indicates that the veteran did not fit the criteria for 
PTSD.  Moreover, as the stressors described by the veteran 
are not combat related, there must be independent 
verification that the claimed stressors actually occurred.  
The description of the automobile accidents that the veteran 
gave the VA examiner does not correlate with the information 
in the medical records contemporaneous to the accidents.  In 
addition, the record contains no independent verification of 
the alleged truck accident in a California desert sandstorm 
or the attempted suicide of a fellow soldier during the 
veteran's basic training.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should verify the alleged 
truck accident in a California desert 
sandstorm and/or the attempted suicide of 
a fellow soldier during the veteran's 
basic training.  If necessary, additional 
information should be obtained from the 
veteran.  If there is insufficient 
evidence to attempt to verify these 
incidents through the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), formerly the U.S. Army & 
Joint Services Environmental Support 
Group, or by other means, the record 
should so indicate.

2.  The RO should schedule the veteran 
for another examination by a board of at 
least two psychiatrists to determine 
whether the veteran has a current, clear 
medical diagnosis of PTSD.  The claims 
folder must be made available to the 
examiners for a complete study of the 
case, including the reports of in-service 
motor vehicle accidents, the veteran's 
previous psychiatric treatment, and the 
verification or lack thereof of the other 
stressors related by the veteran.  

3.  After the above development has been 
completed to the extent possible, the RO 
should again consider the claim of 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
he and his representative should be given 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The purposes of this remand are to ensure 
compliance with due process considerations.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

